Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 8/25/21 has been considered.
Drawings
The drawings filed 8/25/21 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 8,254,622 B2).
Re claim 1:  Jiang et al. teaches a speaker unit (figures 1-3) comprising:
a speaker (20) attached to an opening (i.e. a defined space such as the end spaces located on each side of the main body portion of the unit housing (10));
a wire spring (11) extending from one side of the opening to the other side (see figures 3- 4) and holding the speaker (by use of slot (201) in which the spring is inserted);
a first support portion (106, 109, 107; on a first side of the housing) for supporting the one side of the wire spring in the unit housing; and
a second support portion (106, 109, 107; on a second side of the housing) for supporting the other side of the wire spring in the unit housing;
wherein the wire spring is formed with a curved portion (see shape of spring (111) as depicted in figure 4) that is stretchable in an extending direction from one side to the other side (due to the elastically deforming nature of the spring as discussed in column 2, lines 23-27).
Re claim 2: see column 2, lines 23-24 in which spring (111) is defined as U-shaped
Re claim 4: see figures 3-4) in which as depicted the wire spring is formed by the bending of the integral wire rod with a folded portion (not labelled) at one end and L-shaped end portions (112) at the other side opposite the first member’ wherein a first support portion (closed end of receiving portion (105) which includes a restricting hook in the form of block (108) and a second support portion (located at the open end of (105)  including a pair of slits formed between blocks (107) and (105) in which the ends of the wire spring are inserted while in the open position.  Also, additional slits in the form of holes (109) are used to hold the ends of the wire spring n both open and closed position.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. in view of Maekawa (US Patent No. 3,719,250).
Re claim 3:  The teaching of Jiang et al. is discussed above and incorporated herein.  Jiang et al. however does not teach that the spring members include a coil shape as set forth.   Maekawa teaches in a similar environment of speaker holding devices to include a coil shape spring (52) allowing for a stretching of the spring to take place (column 3, lines 15-25 to hold a speaker at a desired location.  It would have been obvious to one of ordinary skill in the art to incorporate such coil springs as taught by Maekawa into the spring arrangements of Jiang et al. to predictably allow for additional stretching of these spring members to take place thereby holding a speaker at a desired location.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Masakazu (JP 2018-037826 A), cited by applicant in view of Jiang et al.
Re claim 5:  Masakazu teaches that an image forming unit (1) to form an image on a sheet (S) includes a spring arrangement to hold a speaker (see figure 5) to allow a user to easier to hear emitted sound during while operating the image forming unit.  Masakazu however does not teach the specifics of the speaker unit as set forth in claim 1. Jiang et al. teaches a similar environment of speaker holding arrangements a speaker unit (figures 1-3) comprising:
a speaker (20) attached to an opening (i.e. a defined space such as the end spaces located on each side of the main body portion of the unit housing (10));
a wire spring (11) extending from one side of the opening to the other side (see figures 3- 4) and holding the speaker (by use of slot (201) in which the spring is inserted);
a first support portion (106, 109, 107; on a first side of the housing) for supporting the one side of the wire spring in the unit housing; and
a second support portion (106, 109, 107; on a second side of the housing) for supporting the other side of the wire spring in the unit housing;
wherein the wire spring is formed with a curved portion (see shape of spring (111) as depicted in figure 4) that is stretchable in an extending direction from one side to the other side (due to the elastically deforming nature of the spring as discussed in column 2, lines 23-27.  It would have been obvious to one of ordinary skill in the art to replace the speaker holding arrangement as taught in Masakazu with another speaker holding arrangement (such as taught by Jiang et al.) to predictable provide an alternative way of holding a speaker while allowing the output therefor to easily be heard by a user.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakazu (JP 2018—37826 A), cited by applicant in view of Reuter et al. (US 2019/0049170 A1).
Re claim 1:  Masakazu teaches a speaker unit comprising:
a speaker (42) attached to an opening of the unit housing (figure 5);
a wire spring (42e) extending from one side of the opening to the other side and holding the speaker (figure 5);
a first support portion (right side of housing as depicted in figure 5) for supporting the one side of the wire spring in the unit housing; and
a second support portion (left side of housing as depicted in figure 5) for supporting the other side of the wire spring in the unit housing.  Masakazu however does not teach that the wire spring is formed with a curved portion stretchable in an extending
direction from one side to the other side.  Reuter et al. teaches in a similar environment of clips that the clip spring has a center section that allows the clip spring to be stretched as set forth (see figures 5-7 along with paragraphs [0037-0038] allowing for biasing forces to be formed to hold elements with respect to each other.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the spring clip of Masakazu with a deformable spring clip as taught by Reuter et al. to predictably provide biasing forces to hold elements together.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 2: note the spring clip of Reuter et al. has a u shape (figure 5) allowing for the biasing forces as discussed above with respect to claim 1.
Re claim 4: the attachment arrangement as set forth including a bended wire rod with end portions, a hook and slits as currently set forth are taught by the attachment points as depicted in figure 5 (left and right sides of the spring clip of Masakazu.
Re claim 5: note the arrangement of Masakazu is directed to an image forming apparatus (1) that to form an image on a sheet (S) 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakazu (JP 2018—37826 A), cited by applicant in view of Reuter et al. (US 2019/0049170 A1). as applied to claims 1-2, 4-5 above, and further in view of Wennberg (U.S. Patent number 4,152,256)
The teaching of Masakazu (JP 2018—37826 A), cited by applicant in view of Reuter et al. (US 2019/0049170 A1) is discussed above and incorporated herein.  This combination however does not teach the use of a coil shaped curved section as set forth in claim 3.  Wennberg teaches in a similar environment of spring clips to introduce a col shape (portion 40, figure 3) within a clip as an alternative to a clip without such coil (figure 2) for holding elements together.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a coil shape (as taught by Wennberg) into the spring clip arrangement of Masakazu in view of Reuter et al. to predictably provide an alternative clip arrangement for holding elements together.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        6/30/22